EXHIBIT A



 

RESTRICTED STOCK PURCHASE AGREEMENT

This Restricted Stock Purchase Agreement (this “Agreement”) is dated as of June
30, 2008 between Securus Technologies, Inc., a Delaware corporation (the
“Corporation”), and William Markert (the “Executive”). Capitalized terms not
otherwise defined herein shall have their respective meanings as set forth in
the Securus Technologies, Inc. 2004 Restricted Stock Plan (the “Plan”), a copy
of which has been provided to the Executive.

W I T N E S S E T H:

WHEREAS, the Corporation and the Executive desire that the Corporation grant to
the Executive shares of Class B Common Stock, par value $.001 per share (the
“Restricted Stock”), equal to approximately one percent (1%) of the aggregate of
the Corporation’s outstanding Common Stock, par value $.001 per share (“Common
Stock”), the Restricted Stock, warrants to purchase Common Stock (on an as
exercised basis), and Series A Convertible Preferred Stock (the “Series A
Preferred Stock”)(on an as converted basis), in each case, as of July 1, 2008;
and

WHEREAS, as of the date hereof, each share of Series A Preferred Stock is
convertible into 1 share of Common Stock; and

WHEREAS, the Certificate of Designation for the Series A Preferred Stock (the
“Certificate of Designation”) provides that if the Corporation’s Credit Facility
Cash Flow (as defined in the Certificate of Designation) for the 12 months ended
June 30, 2008 is less than $45,000,000, each share of Series A Preferred Stock
is convertible into 200 shares of Common Stock; and

WHEREAS, the Corporation desires to issue to the Executive either (a)
eleven-thousand four-hundred fourteen 52/100 (11,414.52) shares of Restricted
Stock if each share of Series A Preferred Stock is convertible into 200 shares
of Common Stock as of June 30, 2008 pursuant to Section 5(d)(iii) of the
Certificate of Designation, or (b) sixty-four 71/100 (64.71) shares of
Restricted Stock if each share of the Series A Preferred Stock is not
convertible into 200 shares of Common Stock as of June 30, 2008, (the “Shares”).

NOW, THEREFORE, in consideration of the Executive's employment with the
Corporation and the non-competition and confidentiality provisions contained in
his Employment Agreement (as defined herein) and as an inducement and incentive
to the Executive to perform the Executive’s duties and fulfill the Executive’s
responsibilities on behalf of the Corporation at the highest level of dedication
and competence (and other good and valuable consideration receipt of which is
hereby acknowledged), the Corporation hereby sells to the Executive the Shares,
pursuant to the terms and subject to the conditions of the Plan and this
Agreement, including a restriction period (the “Restriction Period”) and such
other restrictions as are hereinafter set forth, and in connection with such
purchase and sale, the Corporation and the Executive agree as follows:

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

1.

Purchase and Sale of Shares.

(a)       Upon the execution of this Agreement, the Executive shall purchase,
and the Corporation shall sell to the Executive, the Shares for a purchase price
of $0.01 per share or an aggregate of $114.14; provided, however, that if the
Shares are decreased to sixty-four 71/100 as set forth herein, the aggregate
purchase price shall be reduced to $0.64 (the “Purchase Price”). Subject to
Section 4, the Restriction Period and the other restrictions contained herein
and those restrictions set forth in that certain Stockholders’ Agreement by and
among the Corporation and the investors and management stockholders named
therein (the “Stockholders’ Agreement”), on or before September 15, 2008, the
Corporation shall deliver to the Executive stock certificates evidencing the
Shares of Restricted Stock in the amount of either (i) eleven-thousand
four-hundred fourteen 52/100 (11,414.52) if each share of Series A Preferred
Stock is convertible into 200 shares of Common Stock as of June 30, 2008, or
(ii) sixty-four 71/100 (64.71) if each share of the Series A Preferred Stock is
not convertible into 200 shares of Common Stock as of June 30, 2008. If at any
time after September 15, 2008 it is determined that each share of the Series A
Preferred Stock was not convertible into 200 shares of Common Stock as of June
30, 2008, the shares of Restricted Stock shall be immediately reduced to
sixty-four 71/100 (64.71) without any further action by the Executive and,
within five (5) days written notice thereof, the Executive shall return to the
Corporation any stock certificates issued to him evidencing shares of Restricted
Stock in excess of such amount.

(b)       In connection with the purchase and sale of the Shares hereunder, the
Executive represents and warrants to the Corporation that:

(i)        The Shares to be acquired by the Executive pursuant to this Agreement
will be acquired for the Executive’s own account and not with a view to, or
intention of, distribution thereof in violation of the Securities Act of 1933,
as amended (the “Securities Act”), or any applicable state securities laws, and
the Shares will not be disposed of in contravention of the Securities Act or any
applicable state securities laws or the Stockholders Agreement.

(ii)       The Executive is able to evaluate the risks and benefits of the
investment in the Shares. The Executive is an officer of the Corporation and is
an “accredited investor” within the meaning of the Securities Act. The Executive
is domiciled in, and the certificates representing the Shares will come to rest
in, the State of Texas.

(iii)       The Executive is able to bear the economic risk of his investment in
the Shares for an indefinite period of time and acknowledges that the Shares
have not been registered under the Securities Act and, therefore, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is available.

(iv)      The Executive has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the sale of the Shares and has
had full access to such other information concerning the Corporation as he has
requested. The Executive has also reviewed, or has had an opportunity to review,
the Corporation’s

 

 

 

-2-

 

 

 



 

--------------------------------------------------------------------------------

certificate of incorporation (as amended and restated), bylaws (as amended and
restated), and financial statements. The Executive acknowledges and understands
that (A) it is unlikely that the Corporation will pay dividends in respect of
the Shares and (B) payment of dividends and distributions in respect of the
Shares is restricted by the financing documents that the Corporation has entered
into and may be restricted by future agreements or instruments binding on the
Corporation, its operating Subsidiaries or its properties. The Executive
acknowledges that the Shares of Restricted Stock are junior to the Corporation’s
Series A Convertible Preferred Stock, par value $.01 per share (the “Series A
Preferred Stock”), the Corporation’s common stock, $0.01 par value per share
(the “Common Stock”), and may be junior to other securities issued by the
Corporation, in each case in right of payment upon liquidation of the
Corporation. The decision of the Executive to purchase the Shares hereunder has
been made by the Executive independent of any other purchaser and independent of
any statements, disclosures or judgments as to the properties, business,
prospects or conditions (financial or otherwise) of the Corporation which may
have been made or given by any Executive or other Person. The Executive agrees
and acknowledges that no other Person has acted, is expected to act, or will act
as the agent or financial advisor of such Executive in connection with making,
closing or monitoring of his investments hereunder. The Executive acknowledges
that he has been advised that an investment in the Shares involves a high degree
of risk and is suitable only for persons of adequate financial means who have no
need for liquidity with respect to this investment and who can afford the risk
of a complete loss of their investment.

(v)       This Agreement constitutes the legal, valid and binding obligation of
the Executive, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Executive does not and will
not conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject.

(c)       As an inducement to the Corporation to issue the Shares to the
Executive, and as a condition thereto, the Executive acknowledges and agrees
that the Corporation shall have no duty or obligation to disclose to the
Executive, and the Executive shall have no right to be advised of, any material
information regarding the Corporation and its Subsidiaries at any time other
than (i) in connection with any repurchase of the Shares upon the termination of
the Executive’s employment with the Corporation and its Subsidiaries, (ii)
pursuant to the Stockholders Agreement, (iii) pursuant to applicable law or (iv)
as otherwise provided hereunder.

(d)       As an inducement to the Executive to acquire the Shares from the
Corporation, and as a condition thereto, the Corporation represents and warrants
to the Executive that the Shares issued under this Agreement are duly and
validly authorized and, when paid for by the Executive in accordance with
Section 2, will be issued, fully paid and non-assessable and will not have been
issued in violation of any pre-emptive or similar right of any person or of any
federal or state law.

 

2.

Corporation's Right to Purchase Shares.

 

 

 

-3-

 

 

 



 

--------------------------------------------------------------------------------

(a)       Upon termination under any circumstances of the Executive’s employment
with the Corporation or a Subsidiary, the Corporation shall have the right, but
not the obligation, to purchase any or all of the Shares then held by the
Executive or any permitted transferee of such Shares (other than the maximum
number of Shares that remain subject to the vesting provisions of Section 3(b)
after such termination) by delivering written notice of its intention to
purchase the Shares, to the Executive and/or such transferee within ninety (90)
calendar days (or, if such termination of employment occurs by reason of the
Executive’s death or disability, one hundred eighty (180) days) after such
termination of employment, at the purchase price determined in accordance with
subparagraph (b) or (c), as applicable, of this Section 2. In addition, in the
event of a Sale of the Corporation, the Corporation shall have the right, but
not the obligation, to purchase any or all of the Shares described in Section
3(b) and 3(c) hereof as to which the Restriction Period has not lapsed as of the
date of such Sale of the Corporation at the purchase price determined in
accordance with subparagraph (c) of this Section 2.

(b)       If the termination of the Executive’s employment occurs under any
circumstances other than (i) the Executive’s termination by the Corporation or a
Subsidiary for Cause (as defined in the Employment Agreement) or (ii) the
Executive’s resignation other than for Constructive Discharge, the purchase
price to be paid by the Corporation (A) for any Shares pursuant to this Section
2 as to which the Restriction Period has lapsed in accordance with Section 3
hereof as of the date of such termination (the “Vested Shares”) shall be the
fair market value of such Vested Shares, as determined by the Corporation’s
board of directors, as of the date of termination of the Executive’s employment,
and (B) for any Shares that are not Vested Shares, shall be determined in
accordance with Section 2(c) hereof.

(c)       If the termination of the Executive’s employment is by the Corporation
or a Subsidiary for Cause (as defined in the Employment Agreement), the purchase
price to be paid by the Corporation for any Shares pursuant to this Section 2
shall be the original purchase price set forth in Section 1 of this Agreement
for such Shares. If the termination of the Executive’s employment results from
the Executive’s resignation other than for Constructive Discharge (as defined in
the Employment Agreement), the purchase price to be paid by the Corporation for
any Shares pursuant to this Section 2 shall be (i) for all Shares subject to
Section 3(a) that have become Vested Shares as of such resignation, the fair
market value of such Vested Shares, as determined by the Corporation’s board of
directors, as of the date of termination of the Executive’s employment and (ii)
for all other Shares, the original purchase price set forth in Section 1 of this
Agreement for such Shares.

(d)       If the Corporation elects to exercise its right to purchase any Shares
under this Section 2, the closing of the purchase by the Corporation of the
Shares shall take place no later than forty-five (45) days after the exercise of
such right, which time in the case of the death of the Executive may be extended
to provide for probate of the Executive’s estate. On the date scheduled for such
closing, the price for the Shares shall be paid by the Corporation by (i) check
or checks to the record holder of such Shares against delivery of a certificate
or certificates representing the purchased Shares in proper form for transfer or
(ii) offsetting amounts outstanding under any indebtedness or obligations owed
by the Executive or permitted transferees hereof to the Corporation or any
affiliate thereof. In connection with such closing, such record holder shall
warrant in writing to the Corporation good and marketable title to the Shares,
free and clear of all claims, liens, charges, encumbrances and security
interests of any

 

 

 

-4-

 

 

 



 

--------------------------------------------------------------------------------

nature whatsoever except those under this Agreement and the Stockholders
Agreement. All repurchases of the Shares by the Corporation will be subject to
applicable restrictions contained in the Delaware General Corporation Law and in
the Corporation’s and any affiliate’s debt and equity financing agreements. If
any such restrictions prohibit the Corporation’s purchase of the Shares pursuant
to this Section 2 which the Corporation is otherwise entitled to make, the
Corporation may make such purchases as soon as it is permitted to do so under
such restrictions.

3.         Restriction Period. The Restriction Period applicable to all of the
Shares shall commence on the date of this Agreement and shall end (without
duplication) as follows:

(a)       Time Vesting. With respect to 33.34% of the total number of Shares,
the Restriction Period shall end as to 8.34% of the total number of Shares on
June 30, 2009, and as to an additional 8.34% of the total number of Shares, on
each subsequent June 30 during the period through and including June 30, 2012,
if as of each such date the Executive is, and has been, continuously employed by
the Corporation since the date of this Agreement.

(b)       Cash on Cash Vesting. With respect to 33.33% of the total number of
Shares, in the event of a Sale of the Corporation, and the net proceeds to
H.I.G.-TNetix, Inc., the Corporation’s principal stockholder, meet or exceed the
applicable multiple of its Investment (defined below) as set forth below, and
the Executive is and has remained in the continuous employ of the Corporation
since the date of this Agreement to the date of the consummation of such Sale of
the Corporation, then the Restriction Period shall end as to the highest
corresponding “Applicable Percentage” of the total number of Shares set forth
below:

Multiple of HIG’s Investment

Applicable Percentage

At least 1.0x but less than 2.0x

11.11%

At least 2.0x but less than 3.0x

22.22%

At least 3.0x

33.33%

; provided, that in the event of the termination of the employment of the
Executive (x) without Cause or (y) as a result of the Executive’s death or
because he has become disabled such that he is unable to perform the essential
functions of his job with reasonable accommodation for a period of not less than
fifteen (15) consecutive weeks, then upon the consummation of such Sale of the
Corporation, the Restriction Period shall end as to the highest corresponding
Applicable Percentage set forth above multiplied by the applicable percentage
set forth in the following table:

Date of Termination of Employment

Modified Applicable Percentage

On or after July 1, 2009 but before June 30, 2010

25%

On or after July 1, 2010 but before June 30, 2011

50%

On or after July 1, 2011 but before June 30, 2012

75%

On or after July 1, 2012

100%

 

(c)       Performance Vesting. With respect to the remaining 33.33% of the total
number of Shares, the Restriction Period shall end subject to such terms and
conditions as may be determined annually by the Corporation’s board of directors
(or any committee thereof) in its

 

 

 

-5-

 

 

 



 

--------------------------------------------------------------------------------

sole discretion; provided, that each of the Corporation and the Executive
understands, acknowledges and agrees that the Shares subject to this Section
3(c) will vest (i) based upon measurable objectives and (ii) in increments based
upon achievement of specific milestones if, except to the extent provided in
Sections 3(d) and (e), as of date of the achievement of each such specific
milestone the Executive is, and has been, continuously employed by the
Corporation since the date of this Agreement.

(d)       Vesting Upon Termination Without Cause. Upon the termination of the
employment of the Executive without Cause or if he resigns because of
Constructive Discharge prior to June 30, 2012 (i) all of the Shares subject to
the provisions of Section 3(a) which have not (as of the occurrence of such
termination of employment) become Vested Shares will upon such occurrence become
Vested Shares and (ii) all of the Shares subject to the provisions of Section
3(c) which are subject to vesting during the fiscal year in which such
termination of employment occurs but which have not (as of the occurrence of
such termination of employment contemplated by this Section 3(d)) become vested
will upon the achievement (if any) by the Corporation of the objectives and
milestones for such fiscal year become Vested Shares.

(e)       Vesting Upon Death or Disability. Upon the termination of the
employment of the Executive as a result of the Executive’s death or because he
has become disabled such that he is unable to perform the essential functions of
his job with reasonable accommodation for a period of not less than fifteen (15)
weeks in any thirty (30) week period, (i) all of the Shares subject to the
provisions of Section 3(a) which are subject to vesting on the next succeeding
June 30 will become Vested Shares on such June 30 and (ii) all of the Shares
subject to the provisions of Section 3(c) which are subject to vesting during
the fiscal year in which such termination of employment occurs but which have
not (as of the occurrence of such termination of employment contemplated by this
Section 3(e)) become Vested Shares will upon the achievement (if any) by the
Corporation of the objectives and milestones for such fiscal year become Vested
Shares.

(f)        Vesting Upon Change of Control. Upon the occurrence of a Change of
Control (defined below): (i) all of the Shares subject to the provisions of
Section 3(a) which are not Vested Shares (as of the occurrence of such Change of
Control) will upon such occurrence become Vested Shares; (ii) all of the Shares
subject to the provisions of Section 3(b) which are not Vested Shares (as of the
occurrence of such Change of Control) shall be subject to the provisions of
Section 2; (iii) all of the Shares subject to the provisions of Section 3(c)
that are subject to vesting during the fiscal year in which the Change of
Control occurs but which have not (as of the occurrence of such Change of
Control) become Vested Shares will upon such occurrence become Vested Shares;
and (iv) all of the Shares subject to the provisions of Section 3(c) that are
subject to vesting after the fiscal year in which the Change of Control occurs
shall become Vested Shares in the same proportionate percentage as the Shares
subject to the proviso to Section 3(b) become Vested Shares, provided, that if,
following a Change of Control, the Corporation (or its successor) shall maintain
the Plan or a substantially similar restricted stock plan and the value of the
Executive’s Shares are not materially adversely affected, then the vesting
provisions of this clause (iv) shall not apply.

4.         Death Benefit. In the event that the Executive’s employment with the
Corporation terminates as a result of the Executive’s death, the Corporation
shall pay to the

 

 

 

-6-

 

 

 



 

--------------------------------------------------------------------------------

Executive’s estate an amount equal to the Executive’s annual base salary at such
time. The Corporation shall pay such amount over the twelve-month period
immediately following the Executive’s death in equal installments in accordance
with the Corporation’s payroll policy.

5.         Legends. The Executive acknowledges that all stock certificates
representing the Shares shall bear the following legends and such other legends
as may be required by law or contract unless and until the underlying Shares are
no longer subject to such restrictions:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND OTHER
AGREEMENTS SET FORTH IN A RESTRICTED STOCK PURCHASE AGREEMENT AND/OR A
STOCKHOLDERS AGREEMENT. A COPY OF SUCH AGREEMENTS MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE CORPORATION’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

The Executive shall deposit all stock certificates representing the Shares
subject to the Restriction Period and other restrictions contained herein with
the Corporation or its designee together with a stock power endorsed in blank,
to be held by Corporation or such designee until the expiration of the
applicable restrictions. Upon expiration of the restrictions with respect to the
Shares, the Corporation shall deliver a certificate or certificates representing
the Shares as to which the restrictions have lapsed to the Executive, subject to
satisfaction of any tax obligations in accordance with Section 8 hereof, and
subject to Sections 2, 6, 9, 10, 12 and 14 hereof and the Stockholders
Agreement; provided however, that such certificates shall not be required to be
delivered to the Executive more frequently than once every six (6) months. A
stock certificate representing the Shares that are not subject to restrictions
on the date hereof shall be issued to the Executive, subject to satisfaction of
any tax obligations in accordance with Section 8 hereof, and subject further to
Section 10 hereof and the transfer restrictions set forth in the Stockholders
Agreement.

6.         Transfer. The Executive acknowledges that prior to the expiration of
the applicable portion of the Restriction Period, the applicable Shares may not
be Transferred (as defined in Section 9 hereof). Upon the expiration of the
applicable portion of the Restriction Period, as set forth in Section 3 hereof,
the restrictions on Transfer of the applicable Shares set forth above in this
Section 6 shall lapse; provided however, that the Shares shall be subject to the
restrictions on Transfer set forth in the Stockholders Agreement.

7.         Voting and Dividends. The Executive shall have all voting and
dividend rights if applicable of a stockholder with respect to the Shares for
record dates occurring on or after the date of this Agreement and prior to the
date any such Shares are forfeited in accordance with this Agreement. Any
dividends or distributions paid or made with respect to the Shares shall, during

 

 

 

-7-

 

 

 



 

--------------------------------------------------------------------------------

the Restriction Period, be deposited, together with a stock power endorsed in
blank or other appropriate instrument of transfer, with the Corporation or any
holder appointed pursuant to Section 5 hereof, and shall be subject to the same
restrictions (including, without limitation, the Restriction Period) as the
Shares and otherwise considered to be such Shares for all purposes hereunder.

8.         Taxes. The Executive acknowledges the existence of Federal, state and
local income tax and employment tax withholding obligations with respect to the
Shares and agrees that such must be met. If required by applicable law, the
Executive shall be required to pay such taxes, if any, to the Corporation in
cash upon the expiration of the applicable Restriction Period (including any
portion thereof) or such earlier dates as the Executive elects pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), or
as of which the value of any Shares first becomes includible in the Executive’s
gross income for income tax purposes. If tax withholding is required by
applicable law, in no event shall Shares be delivered to the Executive until he
has paid to the Corporation in cash the amount of such tax required to be
withheld with respect to the Shares or otherwise entered into an agreement
satisfactory to the Corporation providing for payment of withholding tax. WITHIN
30 DAYS AFTER THE EXECUTIVE PURCHASES THE SHARES FROM THE CORPORATION, THE
EXECUTIVE MAY MAKE AN EFFECTIVE ELECTION WITH THE INTERNAL REVENUE SERVICE
PURSUANT TO SECTION 83(B) OF THE CODE WITH RESPECT TO ALL OF THE SHARES, AND THE
EXECUTIVE AGREES TO NOTIFY THE CORPORATION THEREOF IN WRITING WITHIN TEN (10)
DAYS OF SUCH ELECTION. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS 30 DAYS FROM THE
DATE OF THIS AGREEMENT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE CODE.

9.         Market Standoff. The Executive hereby agrees that, if so requested by
the Corporation or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Corporation under the Securities Act, the Executive shall not
offer, pledge, assign, encumber, sell, contract to sell, lend, make any short
sale of, grant any option, right or warrant for the purchase of, or otherwise
transfer or dispose of, directly or indirectly (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings, including, without limitation,
bankruptcy), any Shares or other securities of the Corporation or enter into any
swap, hedging or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Shares or other
securities of the Corporation (each such action, a “Transfer”) during the 10-day
period prior to, and the 180-day period following the effective date of a
registration statement relating to equity or equity-related securities of the
Corporation filed under the Securities Act (or such other period as may be
requested in writing by the Managing Underwriter and agreed in writing by the
Corporation) (the “Market Standoff Period”). Such restriction shall apply only
to the first two registration statements relating to equity or equity-related
securities of the Corporation to become effective under the Securities Act which
includes securities to be sold on behalf of the Corporation to the public in an
underwritten public offering under the Securities Act. The Corporation may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.

 

 

 

-8-

 

 

 



 

--------------------------------------------------------------------------------

10.       Stockholders Agreement. The Executive acknowledges that the Shares
received by him under this Agreement shall be subject to the Stockholders
Agreement, and such Shares (or any right or interest in such Shares) cannot be
Transferred except as permitted by the Stockholders Agreement. On the date
hereof, and as a condition to the sale of the Shares to the Executive, the
Executive shall execute a joinder agreement pursuant to which the Executive
shall become bound by the terms and conditions of the Stockholders Agreement
with respect to the Shares and any other shares of capital stock of the
Corporation purchased or received by him.

11.       No Obligations of Employment. This Agreement shall not confer upon the
Executive any express or implied right to be retained in the service of the
Corporation or a Subsidiary for any period or at all, nor restrict in any way
the right of the Corporation or any Subsidiary, which is hereby expressly
reserved, to terminate his employment at any time with or without Cause.

12.       Forfeiture. Notwithstanding any other provisions of this Agreement to
the contrary, in the event of a breach by the Executive of any of the covenants
and agreements of the Executive set forth in Section 5 of the Employment
Agreement, then all of the Shares then held by the Executive (whether or not
then subject to the Restriction Period) will be immediately and unconditionally
forfeited and revert to Corporation, without any action required by the
Executive or the Corporation.

13.       Delivery of Agreement. The purchase of the Shares set forth in this
Agreement shall be subject to cancellation by the Corporation unless within ten
(10) days of the date first hereinabove set forth the Executive delivers or
mails to the Corporation a copy of this Agreement, duly executed by the
Executive, and delivers or mails to the Corporation or its designee the stock
certificates for the Shares that is subject to the Restriction Period on the
date hereof together with stock powers endorsed by the Executive in blank, or
other appropriate instruments of transfer.

14.       Government Regulations. This Agreement and the obligation of the
Corporation to transfer the Shares hereunder shall be subject to all applicable
Federal and state laws, rules and regulations and any regulation, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Corporation’s board of directors shall, in its discretion,
determine to be necessary or applicable in all respects. If at any time the
Corporation shall determine, in its discretion, that the listing, registration
or qualification of the Shares upon any national securities exchange or under
any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Corporation shall not be
required to issue or deliver any certificates for Shares unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Corporation.

 

 

15.

Definitions.

“Cause” shall have the meaning set forth in the Employment Agreement.

 

 

 

-9-

 

 

 



 

--------------------------------------------------------------------------------

“Change of Control” means the happening of any of the following events: (i) an
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (an “Entity”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (1) the then outstanding shares of common capital stock of the
Corporation (the “Outstanding Common Capital Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”); excluding, however, the following acquisitions of Outstanding
Common Capital Stock and Outstanding Voting Securities: (1) any acquisition by
the Corporation or (2) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation or (3) any acquisition by H.I.G.-TNetix, Inc. and any and all
of its affiliates; or (ii) consummation by the Corporation of a reorganization,
share exchange, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Corporation (“Business Combination”),
excluding, however, for purposes of this clause (3), such a Business Combination
pursuant to which entities or persons who are beneficial owners, respectively,
of the Outstanding Common Capital Stock and Outstanding Voting Securities
immediately prior to such Business Combination own, directly or indirectly, more
than fifty percent (50%) of, respectively, the outstanding equity interests, and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, managers or similar officers, as
the case may be, of the corporation, limited liability company or other entity
resulting from such Business Combination (including, without limitation, a
corporation, limited liability company or other entity which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more Subsidiaries); or
(iii) the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

“Employment Agreement” means the employment agreement between the Executive and
the Corporation of even date herewith, and if such employment agreement is no
longer in effect, the then current employment agreement between the Corporation
and the Executive.

“Investment” means the aggregate amount of any equity investments made by
H.I.G.-TNetix, Inc. and/or its affiliates in the Corporation.

“Sale of the Corporation” has the meaning set forth in the Stockholders
Agreement.

“Subsidiary” means any corporation or trade or business (including, without
limitation, a partnership or limited liability company) that is more than fifty
percent (50%) controlled (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Corporation.

16.       Notice. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be sufficient if in
writing and if and when

 

 

 

-10-

 

 

 



 

--------------------------------------------------------------------------------

sent by certified or registered mail, with postage prepaid, to the Executive’s
residence (as noted in the Corporation’s records), or to the Corporation’s
principal office, as the case may be.

17.       Amendment. This Agreement may be amended by the Corporation without
the consent of the Executive, provided that such amendment would not materially
impair any previously accrued rights of the Executive under this Agreement.

18.       Severability. If any of the provisions of this Agreement should be
deemed unenforceable, the remaining provisions shall remain in full force and
effect.

19.       Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware applicable to contracts executed and to be performed entirely within
such state, without regard to the conflict of law provisions thereof.

20.       Assignment. This Agreement may not be transferred, assigned, pledged
or hypothecated by either party hereto, other than by operation of law. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns, including, in the
case of the Executive, the estate, heirs, executors, legatees, administrators,
and personal representatives thereof. Each of the parties hereto intends that
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than the parties hereto.

21.       Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute one and the same instrument.

* * *

 

 

 

-11-

 

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Purchase
Agreement as of the date first above written.

 

SECURUS TECHNOLOGIES, INC.

 

 

By:

 

Its:

 

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

 

 

MIAMI 783671 v3 (2K)

 

 



 

 